t c memo united_states tax_court images in motion of el paso inc petitioner v commissioner of internal revenue respondent docket no filed date david p leeper for petitioner michael k park for respondent memorandum opinion goeke judge this matter is before the court on petitioner’s motion for award of reasonable_litigation_costs under sec_7430 and rule 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure after conducting a field_examination the internal_revenue_service irs issued to petitioner a notice_of_determination of worker classification notice_of_determination in which it concluded petitioner erroneously classified its dance instructors as independent contractors petitioner petitioned this court for redetermination of the worker classification after petitioner’s petition was filed with the court respondent forwarded the case to the irs appeals_office the appeals officer to whom this case was assigned conceded the worker classification issue and a stipulated decision was entered on the basis of the settlement petitioner filed this motion seeking an award of reasonable_litigation_costs to proceed with petitioner’s motion the stipulated decision was vacated and filed as a stipulation of settled issues after consideration we hold that petitioner shall be awarded litigation costs to the extent determined herein background the parties agree that the motion for litigation costs may be disposed of without a hearing the stipulation of facts the exhibits attached thereto and the stipulation of settled issues are incorporated herein by this reference when petitioner petitioned this court its principal_place_of_business was in el paso texas the business petitioner’s business is a dance studio that offers classes in dance gymnastics martial arts and other fitness-related activities petitioner is owned and operated by denise lopez ms lopez who in purchased the business as a sole_proprietorship which was doing business as champion studio ms lopez incorporated the business in under the name images in motion of el paso inc but continued conducting business as champion studio in the irs examined petitioner’s taxable years and to determine whether it had complied with federal employment_tax laws specifically the examination was used to determine whether petitioner had properly classified its dance instructors instructors as independent contractors rather than employees the irs conducted the examination on the basis of information provided by an informant--who was an instructor at petitioner’s studio the form 3449-cg referral_report states that the instructors were issued employee manuals and were required to follow the directives set out in those manuals additionally the referral states that the instructors could be fired if they failed to attend work 2the record does not indicate whether petitioner is a c or s_corporation an employment_tax specialist conducted the examination of petitioner the examining agent the examining agent interviewed ms lopez the examining agent also received written responses to questionnaires she provided to four of petitioner’s instructors whom she had randomly selected from a list ms lopez provided in the interviews of the four instructors three acknowledged they were given manuals but none of them believed the directives were mandatory two of the three who received the manuals specifically stated they were not mandatory the fourth instructor denied that any manual was issued the documents in question were not titled manuals but rather were guidelines for conducting dance classes instructions in first aid and an employee code of conduct the latter merely set forth basic behavioral norms and prohibited vulgar language after reviewing ms lopez’s statements and the instructors’ responses the examining agent determined that petitioner and the instructors had created employer-employee relationships rather than principal-independent-contractor relationships specifically the examining agent concluded that petitioner did not qualify for sec_530 relief as provided in the revenue act of publaw_95_600 92_stat_2885 as amended petitioner exercised sufficient behavioral and financial control_over its instructors to classify them as employees and petitioner’s arrangement with its instructors strongly evidenced the existence of an employer-employee relationship procedural history on date respondent issued a 30-day_letter to petitioner in which he determined petitioner owed federal employment_taxes as follows tax period ended kind of tax and code section futa sec_3301 fica fitw1 sec_3101 sec_3111 sec_3402 futa sec_3301 fica fitw sec_3101 sec_3111 sec_3402 amount of tax dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure federal_income_tax withholding respondent enclosed with the 30-day_letter irs publication your appeal rights and how to prepare a protest if you don’t agree publication respondent referred petitioner to publication if it intended to request an appeals_office conference on date petitioner’s counsel david p leeper mr leeper faxed a one-sentence letter requesting an appeals_office conference the examining agent notified mr leeper that petitioner was required to submit a formal written protest on date mr leeper stated in a facsimile sent to the examining agent that the instructors were independent contractors on the basis of the common_law factors used to classify working relationships the one-page letter met the requirements of a small case request as outlined in publication since the deficiency for each tax period at issue is less than dollar_figure the examining agent did not forward this case to the appeals_office and on date respondent issued the notice_of_determination which stated his determination that petitioner’s dance instructors were employees accordingly respondent asserted liabilities against petitioner under the federal_insurance_contributions_act fica the federal_unemployment_tax_act futa and the related_income tax withholding provisions in the total amount of dollar_figure for its and tax years on date petitioner’s petition challenging respondent’s assertions in the notice_of_determination was filed the case was then forwarded to the appeals_office in austin texas in date the assigned appeals officer contacted petitioner’s counsel by telephone during this discussion petitioner’s counsel agreed to submit a formal written protest containing petitioner’s arguments supporting its position that its instructors were independent contractors on date petitioner submitted a 36-page document to the appeals officer in which it argued that the instructors were independent contractors not employees apparently attempting to prevent the document from being introduced at trial petitioner qualified the document as only for settlement purposes after reviewing the information contained in petitioner’s document the appeals officer determined that petitioner had a significant chance of prevailing on the worker classification issue the appeals officer conceded the case because the government faces overall litigating hazards in excess of percent in reclassifying the instructors at issue from independent contractors to employees the appeals officer reached this conclusion after reviewing the available information in this case and finding that the taxpayer has a substantial chance of prevailing in its contention that the instructors were independent contractors as originally classified under the common_law factors and in establishing that sec_530 safe haven provisions of the revenue act of are present on the basis of the appeals officer’s settlement a stipulated decision was executed by the parties and entered by the court on date on date we granted petitioner’s motion to vacate decision which was filed on date so that petitioner’s motion for reasonable_litigation_costs could proceed on date petitioner’s motion for award of reasonable_litigation_costs was filed discussion petitioner’s motion is for reasonable_litigation_costs which may be awarded only if the taxpayer satisfies all of the requirements set forth in sec_7430 124_tc_286 88_tc_492 in relevant part sec_7430 provides that the prevailing_party may be awarded reasonable_litigation_costs in connection with any court_proceeding brought by or against the united_states for the determination of any_tax in addition to being the prevailing_party to be eligible for litigation costs a taxpayer must have exhausted all administrative remedies and not unreasonably protracted the underlying proceeding sec_7430 a taxpayer is generally the prevailing_party if it substantially prevailed with respect to either the amount in controversy or the most significant issue or set of issues and if it meets the net_worth requirement set forth in the equal_access_to_justice_act u s c sec d b sec_7430 the taxpayer bears the burden of proving that these requirements are met rule e even if the taxpayer satisfies all of the stated requirements sec_7430 expressly provides that a taxpayer shall not be treated as the prevailing_party if the commissioner establishes his position was substantially justified respondent concedes that petitioner meets the net_worth requirement petitioner’s request for litigation costs was timely and petitioner substantially prevailed with respect to the most significant issue however respondent contends petitioner is not the prevailing_party because his litigating position was substantially justified petitioner failed to exhaust all administrative remedies available to it petitioner unreasonably protracted the proceedings and petitioner did not adequately substantiate its claimed litigation costs a whether petitioner exhausted the available administrative remedies the parties dispute whether petitioner exhausted all administrative remedies this dispute stems from the following facts the irs issued to petitioner a 30-day_letter on date and included publication petitioner faxed a one-sentence letter to the irs requesting an appeals_office conference on date the irs notified petitioner that it was required to file a formal written protest to obtain an appeals_office conference petitioner faxed a three-sentence letter on date which stated our appeal request stands as submitted this taxpayer does not exercise sufficient control as described in the common_law factors to be subject_to the employment_tax which you determined we seek a conference at an appeals hearing to review your determination and on date the irs by letter gave petitioner days from the date of the letter to file a valid protest to the 30-day_letter since it believed petitioner’s request did not adequately set forth its legal and factual arguments in accordance with publication petitioner urges us to find that its letter dated date was sufficient to request an appeals_office conference respondent counters that sec_601_105 statement of procedural rules required petitioner to file a written protest to obtain appeals_office consideration following the field_examination since the total amount of proposed tax including penalties exceeded dollar_figure for a taxable_period see also sec_601_106 statement of procedural rules we must review the regulations and the information the irs provided to petitioner to resolve this issue sec_301_7430-1 proced admin regs provides a party has not exhausted the administrative remedies available within the internal_revenue_service with respect to any_tax matter for which an appeals_office conference is available under sec_601_105 and sec_601_106 of this chapter other than a tax matter described in paragraph c of this section unless-- i the party prior to filing a petition in the tax_court participates in an appeals_office conference or ii if no appeals_office conference is granted the party prior to the issuance of a statutory notice in the case of a petition in the tax_court a requests an appeals_office conference in accordance with sec_601_105 and sec_601_106 and b files a written protest if a written protest is required to obtain an appeals_office conference respondent’s 30-day_letter sent to petitioner states if you do not accept our findings we recommend that you request a hearing with our office_of_regional_director_of_appeals if the proposed change is more than dollar_figure but is dollar_figure or less for any_tax period you must give a brief written_statement of the disputed issues if the proposed change to you sic tax including penalties is more than dollar_figure for any_tax period we will require a written protest follow the instructions in the enclosed publication which also explains your appeal rights according to publication a taxpayer must follow the instructions in the 30-day_letter to receive an appeals_office conference publication directs a taxpayer to file its formal written protest or small case request with the office named in the 30-day_letter to receive an appeals_office conference publication contains the same monetary ranges as the 30-day_letter which instructs the taxpayer to file either a small case request or formal written protest additionally to complete a small case request for an appeals_office conference publication states that a taxpayer must send a letter in which it identifies the irs’s proposed changes that the taxpayer disagrees with and the reasons for disagreement finally internal_revenue_manual irm part date written protests and small case requests in unagreed cases states appeals will consider matters under its small case request procedures if the total amount for any_tax period is not more than dollar_figure the small case request requirements under the irm are virtually identical to those stated in publication unlike a written request for a small case a written protest is required to obtain appeals consideration if the total amount for any_tax period is more than dollar_figure irm pt l date a written protest must include among other things the facts supporting the taxpayer’s position on any disagreed issue and the law or authority if any on which the taxpayer relies irm pt date in this case for each tax period at issue the proposed change was less than dollar_figure having reviewed petitioner’s letter dated date we find that it complied with the small case request requirements set forth in the 30-day_letter publication and the irm respondent did not grant petitioner’s request but instead directed petitioner in a letter dated date to file a formal protest since your protest has not been completed in accordance with the guidelines outlined in the enclosed publication petitioner did not comply with this request because the amounts of tax used in the 30-day_letter publication and irm part are inconsistent with sec_601_105 statement of procedural rules we must decide whether petitioner’s compliance with the 30-day_letter and publication satisfies the statutory requirement to have exhausted all administrative remedies we note that the irs has no duty to comply with sec_601_105 statement of procedural rules or any other rules that do not have the force and effect of law see 304_f2d_560 4th cir finding sec_601_105 statement of procedural rules does not have the force and effect of law see also 784_f2d_1424 9th cir holding the irs has no duty to comply with sec_601_601 statement of procedural rules because it does not have the force and effect of law affg tcmemo_1984_570 with this background in mind we note respondent did issue a 30-day_letter and sec_601_105 statement of procedural rules requires a 30-day_letter to provide a detailed explanation of the available alternatives including consideration of the case by an appeals_office similarly sec_601_105 statement of procedural rules provides that the 30-day_letter must inform the taxpayer of the available appeal rights in case the taxpayer disagrees with the proposed determination neither the 30-day_letter nor publication references sec_601_105 or sec_601_106 statement of procedural rules for the proposition that a written protest is required for an appeals_office conference to be granted following a field_examination where the proposed additional tax exceeds dollar_figure for a tax period to the contrary as stated above the small case request limit in publication and the 30-day_letter is dollar_figure here the potential liabilities exceeded dollar_figure for the two periods at issue but not dollar_figure for any period as noted the statement of procedural rules of which sec_601_105 is a part is directory and not mandatory 450_f2d_529 10th cir affg tcmemo_1970_201 luhring v glotzbac supra 40_tc_770 petitioner is not asserting that respondent’s failure to comply with any directives invalidates any_action respondent took instead petitioner’s position is that it complied with the instructions that the irs provided and the fact that there is a conflict in the irs procedures should be resolved in its favor petitioner complied with the procedures outlined in publication and the 30-day_letter to file a brief written request to receive an appeals_office conference accordingly we hold petitioner reasonably attempted to exhaust the administrative remedies available our analysis is not in conflict with the general_rule that taxpayers rely on irs publications at their peril 114_tc_184 affd on other grounds sub nom 293_f3d_1208 10th cir see 495_f2d_175 5th cir this rule was adopted since publications are not binding on the government nor can they change the plain meaning of a statute see eg miller v commissioner supra pincite petitioner satisfied the steps outlined by respondent’s correspondence but it was not given an appeals_office conference as discussed in further detail infra thus there is no statutory conflict likewise this case is distinguishable from 117_tc_48 affd 55_fedappx_476 9th cir petitioner unlike the taxpayers in haas associates accountancy corp filed a written request for an appeals_office conference in accordance with the 30-day_letter and publication moreover once this case was forward to the appeals_office after being docketed with the court petitioner cooperated with the appeals_office unlike the taxpayers in haas associates accountancy corp given these factual differences haas associates accountancy corp does not dictate the result in this case in explaining the exhaustion of administrative remedies provision the house of representatives ways and means committee’s report states this provision of the bill is intended to preserve the role that the administrative appeals process plays in the resolution of tax disputes by requiring taxpayers to pursue such remedies prior to litigation a taxpayer who actively participates in and discloses all relevant information during the administrative stages of the case will be considered to have exhausted the available administrative remedies failure to so participate and disclose information may be sufficient grounds for determining that the taxpayer has not exhausted administrative remedies and therefore is ineligible for an award of litigation costs the committee recognizes that the exhaustion of remedies requirement may be inappropriate in some cases therefore taxpayers are required to exhaust available administrative remedies unless the court determines that under the circumstances of the case such requirement is unnecessary h rept pincite emphasis added see staff of joint comm on taxation general explanation of the tax equity and fiscal responsibility act of the so-called blue_book pincite j comm print the cited legislative_history shows congress enacted the exhaustion of administrative remedies requirement because it was concerned with taxpayers attempting to bypass administrative review which would create an incentive to undermine a principal forum to resolve a dispute see also payment of attorneys’ fees in tax litigation hearing before the subcomm on select revenue measures of the h comm on ways and means 97th cong statement of john e chapoton assistant secretary for tax policy department of the treasury and roscoe l egger jr commissioner of internal revenue stating their concern that h_r 97th cong 1st sess sec_2 did not contain a requirement that the taxpayer exhaust the available administrative remedies before attorney’s fees could be awarded the record is devoid of any indication that petitioner withheld relevant facts the examining agent’s report supports a conclusion that ms lopez was forthcoming and cooperative during the examination process following the issuance of the 30-day_letter petitioner appropriately requested that this case be forwarded to the appeals_office for review it is clear the requirement in sec_301_7430-1 proced admin regs that attendance at an appeals_office conference is necessary to exhaust administrative remedies is conditioned on the availability of the appeals_office conference to the taxpayer petitioner attempted to pursue an administrative appeal in the hope of resolving this case because petitioner complied with the 30-day_letter and publication despite petitioner’s efforts the examination_division did not make an appeals_office conference available to petitioner cf haas associates accountancy corp v commissioner supra pincite finally we note that publication and the applicable irm section were drafted more than years after sec_601_105 statement of procedural rules was last amended in while procedural rules and publications are not laws they act as guides for the irs and taxpayers to follow we therefore hold that petitioner satisfied the statutorily imposed requirement to have exhausted all administrative remedies available by filing a written request for an appeals_office conference b whether respondent’s litigating position was substantially justified in the context of a motion for reasonable_litigation_costs a court_proceeding is any civil_action brought in a court of the united_states sec_7430 the litigating position_of_the_united_states is the position it takes in the court_proceeding to which sec_7430 applies sec_7430 108_tc_430 respondent’s litigating position is found in his answer which was filed on date huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding tcmemo_1991_144 maggie mgmt co v commissioner supra pincite respondent’s position in the answer was that in the irs proposed amendments to the statement of procedural rules permitting a small case request dollar limitation of not more than dollar_figure sec_601_106 proposed statement of procedural regs fed reg date this proposal has yet to be adopted the workers described in the notice_of_determination were properly classified as employees for the tax periods at issue petitioner was not entitled to relief under sec_530 of the revenue act of with respect to such individuals and petitioner owed dollar_figure of additional federal employment_taxes as stated above respondent contends that his position is substantially justified respondent’s position is substantially justified if it has a reasonable basis in both fact and law maggie mgmt co v commissioner supra pincite 85_tc_927 sec_301_7430-5 proced admin regs we apply the reasonable person standard to determine reasonableness see 487_us_552 stating that the commissioner’s position is substantially justified if it is supported to a degree that could satisfy a reasonable person the reasonableness of the commissioner’s position is based on the available facts used to form his position and legal precedents related to the case maggie mgmt co v commissioner supra pincite we shall review the reasonableness of respondent’s factual and legal positions together since employment status is generally a factual question see weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir a significant factor we use in deciding whether the commissioner’s position is substantially justified is whether the taxpayer presented all relevant information under its control and relevant legal arguments supporting its position to the appropriate irs personnel sec_301_7430-5 proced admin regs appropriate internal_revenue_service personnel are those employees reviewing the taxpayer’s information or arguments or those employees who in the normal course of procedure and administration would transfer the information or arguments to the reviewing employees id the dispute employee versus independent_contractor the employment_tax sections of the internal_revenue_code are in subtitle c sec_3111 and sec_3301 impose taxes on employers under fica and futa respectively based on wages paid to employees sec_3101 imposes a tax on employees under fica based on their wages paid which the employer is required to collect under sec_3102 the term wages as used in these statutes generally encompasses all remuneration for employment sec_3121 sec_3306 the term employee for fica_taxes purposes is defined in sec_3121 and with modifications not pertinent here sec_3306 makes this definition applicable for purposes of futa taxes as well sec_3121 provides that an employee includes any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee sec_31_3121_d_-1 employment_tax regs defines the common_law employer-employee relationship as follows generally such relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he has the right to do so the right to discharge is also an important factor indicating that the person possessing that right is an employer other factors characteristic of an employer but not necessarily present in every case are the furnishing of tools and the furnishing of a place to work to the individual who performs the services in general if an individual is subject_to the control or direction of another merely as to the result to be accomplished by the work and not as to the means and methods for accomplishing the result he is an independent_contractor we have held that even though the determination of employee status is to be made by common_law concepts a realistic interpretation should be adopted and doubtful questions should be resolved in favor of employment 117_tc_263 sec_530 of the revenue act of sec_530 provides relief from employment_tax liability publaw_95_600 92_stat_2885 as amended a taxpayer is entitled to relief under sec_530 if it demonstrates it did not treat an individual as an employee for employment_tax purposes for any period sec_530 it filed all required federal tax returns consistent with its treatment of the individual id and it had a reasonable basis for not treating an individual as an employee sec_530 a taxpayer is deemed to have a reasonable basis if the taxpayer established its treatment of such individual was in reasonable reliance on a judicial precedent published rulings technical_advice with respect to the taxpayer or a letter_ruling to the taxpayer b a past internal_revenue_service audit of the taxpayer in which there was no assessment attributable to the treatment for employment_tax purposes of the individuals holding positions substantially_similar to the position held by this individual or c long-standing recognized practice of a significant segment of the industry in which such individual was engaged id courts have noted that in addition to the safe harbors of sec_530 a taxpayer may demonstrate any other reasonable basis for the treatment of an employee for tax purposes see eg 88_f3d_750 9th cir 77_f3d_236 8th cir the legislative_history reveals that the reasonable basis inquiry is to be liberally construed in favor of the taxpayer see h rept pincite 1978_3_cb_629 sec_530 places the burden_of_proof on the secretary if the taxpayer establishes a prima facie case that it was reasonable not to treat an individual as an employee and the taxpayer has complied with the secretary’s reasonable requests for tax periods at issue reasonableness respondent argues that his position is substantially justified because the facts gathered during examination and the law taken together indicate petitioner had improperly classified its instructors as independent contractors respondent further contends that petitioner did not provide all relevant legal arguments that its instructors were independent contractors not employees before we address whether respondent’s position was reasonable the parties dispute whether the appeals officer’s determination is relevant to the reasonableness of respondent’s position a whether the appeals officer’s determination is relevant to the reasonableness of respondent’s litigating position respondent urges the court to review the examining agent’s report as the basis for the position taken in the answer but to not consider the appeals officer’s analysis petitioner argues that the appeals transmittal and case memo is relevant in deciding whether respondent’s position was reasonable the record establishes that respondent’s examining agent had the relevant facts in her possession before the notice_of_determination was issued this is significant since the common_law factors and sec_530 relief are both fact-intensive inquiries thus we find that the appeals officer’s analysis is a written document recapitulating the relevant facts of this case and is relevant in addition respondent’s litigating position in his answer generally denies petitioner’s allegations because the answer does not contain any significant analysis we rely upon the facts as developed by the examining agent as the reasoning behind respondent’s contentions b was respondent’s litigating position reasonable whether petitioner properly classified its instructors as employees is a question of fact see weber v commissioner t c pincite 63_tc_621 we generally accord significant weight to the amount of control a taxpayer exercises over its instructors since control is the crucial test in determining the nature of a working relationship 823_f2d_337 9th cir in determining the nature of a working relationship the threshold level of control for the creation of an employer-employee relationship varies depending on the nature of the services the worker provided weber v commissioner supra pincite respondent conceded the ultimate issue whether petitioner properly classified its instructors as independent contractors this concession is not necessarily determinative that respondent’s prior position on that issue was unreasonable 988_f2d_27 5th cir revg tcmemo_1992_99 however it is a factor that we may consider see maggie mgmt co v commissioner t c pincite 100_tc_457 affd in part revd in part and remanded on another issue 43_f3d_172 5th cir on this point it was the appeals officer’s review of the facts that led him to conclude that the common_law factors do not support a finding that the taxpayer had the right to control and direct the work of the instructors as to the details and means by which they accomplished their work the facts do not support respondent’s position that the examining agent had insufficient information to accept petitioner’s worker classification or that the facts indicated petitioner’s worker classification was incorrect the examining agent determined that petitioner’s dance instructors were employees after considering three factors-- behavioral control financial control and the relationship of the parties the examining agent determined the behavioral control 4this court generally considers seven factors in deciding whether a worker is an independent_contractor or a common_law_employee see eg 117_tc_263 89_tc_225 reviewing the following factors to decide the existence of an employment relationship the degree of control exercised over the details of the work investment in the work facilities opportunity for profit or loss whether the type of work is part of the principal's regular business right to discharge permanency of the relationship and the relationship the parties think they are creating affd 862_f2d_751 9th cir the appeals officer’s review of this case relied on the common_law factors revrul_87_41 1987_1_cb_296 his analysis shows that the common_law factors when not condensed into only continued factor supported an employer-employee relationship she relied on the following facts to make her determination petitioner provided a worker’s manual to some instructors ms lopez held meetings with the instructors and petitioner required the instructors to dress appropriately and not play obscene music the examining agent found petitioner had financial control_over the instructors since it had a substantial investment in the studio and equipment and the instructors were remunerated on the basis of either an hourly rate or a percentage of tuition fees regarding the relationship of petitioner and its instructors there were no written contracts and the parties verbally agreed to the relationship as independent contractors but petitioner could terminate the working relationship there is however no evidence that any of the instructors were terminated the examining agent likewise determined petitioner could not benefit from sec_530 relief since it did not establish a reasonable basis for treatment of its instructors as independent contractors our review of the examining agent’s analysis demonstrates that she failed to consider many facts contradicting her conclusions failed to consider the facts mitigating an inference continued three factors overwhelmingly indicate petitioner’s instructors were independent contractors we believe the three-factor approach the examining agent used overly generalized the common_law factors that the instructors were employees or failed to give such facts the appropriate amount of weight first with respect to behavior control three of the four instructors interviewed stated they received a manual when they became instructors at the studio however the instructor interviews do not support the conclusion that the manual was mandatory the interviewed instructors neither recalled the dance class instructions in the manual ever being enforced nor did they sign anything stating they had received it having reviewed the portion of the manual included in the record we find it provided helpful tips for instructors and information regarding emergency situations we find it was unreasonable for respondent to rely on the manual as evidence of control given the instructors’ statements and the overall factual record developed during the audit as the appeals officer found the manual was no more than a guideline moreover the instructors selected the classes they wanted to teach and these classes represented their individual talents and experience petitioner never provided the instructors with any training the instructors brought their expertise to the relationship with petitioner the amalgamation of these findings indicates that it was unreasonable for the examining agent to conclude petitioner had a sufficient level of control_over the instructors to classify them as employees we also believe that respondent’s litigating position with respect to financial control was unreasonable petitioner had a substantial financial investment in the studio however each instructor has a large financial stake in her dance abilities and the instructors were required to purchase their own music and costumes in this context the concept of financial control is not helpful to resolve the worker classification issue because the examining agent did not rely on specific facts consistent with the common_law factors or the factors this court generally applies see 89_tc_225 affd 862_f2d_751 9th cir revrul_87_41 1987_1_cb_296 listing the common_law factors that apply to the worker classification issue cf vendor surveillance corp v united_states 116_f3d_488 9th cir we also find it was unreasonable for the examining agent to conclude that petitioner did not qualify for sec_530 relief petitioner and the instructors believed their relationship was that of principal-independent-contractor this was orally agreed between the instructors and petitioner or between the instructors and the business’s previous owner in addition the previous owner of the business had always treated the instructors as independent contractors the relationships created by petitioner and its instructors were not permanent and the instructors selected the classes they were going to teach each session if an instructor did not sign up to teach in a subsequent session the working relationship between that instructor and petitioner ended petitioner therefore had a reasonable basis for classifying the instructors as independent contractors lastly respondent argues that petitioner failed to provide the appropriate irs personnel with the relevant information under its control and relevant legal arguments supporting its position see sec_301_7430-5 proced admin regs petitioner cooperated with the audit and petitioner properly filed a small case request in accordance with publication and the 30-day_letter as discussed above petitioner’s request for an appeals_office conference stated that on the basis of the common_law factors it did not agree with the conclusions set out in the day letter determining the type of working relationship as we have previously stated requires a fact-based analysis the record shows that petitioner provided the examining agent with all of the relevant factual information she sought including access to interview its owner and instructors we therefore find that petitioner satisfied the requirement of sec_301 c proced admin regs taking our findings together we hold respondent’s litigating position was not substantially justified c did petitioner unreasonably protract the proceedings respondent argues that petitioner unreasonably protracted the proceedings by failing to provide a written protest before the notice_of_determination was issued we disagree we have already concluded that the examination division’s failure to forward this case to the appeals_office after petitioner filed a valid written request was not the result of a failure of compliance by petitioner given the facts of this case we find petitioner did not unreasonably protract these proceedings within the meaning of sec_7430 d litigation costs petitioner claimed petitioner’s motion is only for litigation costs sec_7430 limits the prevailing_party to an award of reasonable_litigation_costs sec_7430 generally limits the hourly rate for attorney’s fees a taxpayer may recover attorney’s fees above the statutory limit if the court determines the existence of a special factor such as limited availability of qualified attorneys for the proceeding the difficulty of the issues present in the case or the local availability of tax expertise id petitioner claims that its counsel deserves a rate of dollar_figure per hour for the dollar_figure hours he spent in connection with these proceedings respondent challenges the hourly rate claimed since it is above the statutory limit and questions whether some of the 5reasonable litigation costs include inter alia reasonable court costs and fees paid_or_incurred for the services of attorneys in connection with a court_proceeding attorney’s fees sec_7430 6rev proc sec_3 2002_2_cb_845 revproc_2003_85 sec_3 2003_2_cb_1184 and revproc_2004_71 sec_3 2004_2_cb_970 respectively state that the hourly rate for attorney’s fees during is dollar_figure claimed services were in connection with this court_proceeding before we address these issues we are asked to decide whether petitioner has provided a detailed affidavit that distinctly sets forth each item or cost paid_or_incurred for which an award is claimed see 93_tc_256 affd in part and revd in part on other grounds 936_f2d_736 2d cir petitioner’s affidavit rule d provides that if the parties are unable to agree as to the amount of attorney’s fees that is reasonable the moving party shall file an additional affidavit which includes a detailed summary of the time expended by each individual for whom fees are sought including a description of the nature of the services performed during each period a description of the fee arrangement the professional qualifications and experience of each individual for whom fees are sought a statement of whether a special factor exists and any other relevant information to assist the court in evaluating the claim for costs and fees attached to petitioner’s opening brief was a detailed affidavit of the hours petitioner’s counsel spent in connection with these proceedings the affidavit also contained a brief description of the services provided and the qualifications of petitioner’s counsel respondent has not objected to the detailed affidavit’s being attached to petitioner’s opening brief we find that the affidavit attached to petitioner’s opening brief satisfies rule d respondent’s challenge to petitioner’s claim for attorney’s fees above the statutory limit respondent challenges the hourly amount petitioner claims for attorney’s fees since that rate exceeds the statutory maximum respondent argues that petitioner has failed to show the existence of a special factor such as one of those set forth in sec_7430 to justify a higher rate petitioner counters by arguing that a higher hourly rate is justified in this case because its counsel has an ll m in taxation and is a board-certified federal tax attorney its counsel is one of three board-certified attorneys in el paso texas its counsel possessed special skills necessary to litigate a worker classification dispute and its counsel’s special skills caused respondent to concede the ultimate issue we agree with respondent petitioner’s argument that its counsel has an ll m in taxation and state certification as a tax law specialist does not by itself satisfy the special factor requirement sec_7430 provides the mechanism for taxpayers to recover administrative and litigation costs see cassuto v commissioner supra pincite congress could not have intended all attorneys with tax lawyering skills to recover amounts greater than the maximum set forth in the statute since such a reading would make the limit superfluous see id petitioner’s argument that because its counsel is one of three board-certified tax attorney’s in the el paso area a per- hour rate above the statutory maximum should be awarded also fails the issue in this case was a question of fact and the determination of the ultimate issue largely relied on common_law principles thus petitioner did not demonstrate that there was a limited availability of attorneys who could adequately represent it in this case petitioner’s second argument that worker classification litigation requires special skills also fails petitioner has not provided us with any information that suggests its counsel was a worker classification specialist even though petitioner’s counsel focuses his practice on tax litigation we do not find that requires a different result from the one reached with respect to his education and certifications again worker classification is a fact-based inquiry and we believe that no special knowledge is needed to set forth the relevant facts and legal precedents petitioner’s third argument that its counsel’s special skills caused respondent to concede the ultimate issue is also unconvincing because the facts the appeals officer relied on in making his decision to concede the ultimate issue were established by the examining agent it appears that in drafting his answer respondent merely relied on the conclusions set forth in the notice_of_determination the appeals officer provided a fresh review of the issue and concluded that petitioner had a significant chance of prevailing accordingly respondent’s concession of the ultimate issue is not a special factor under sec_7430 we therefore hold that petitioner is entitled to the statutory per-hour fee of dollar_figure the specific items respondent takes issue with sec_7430 provides that reasonable_litigation_costs include inter alia reasonable fees paid_or_incurred for the services of attorneys in connection with the court_proceeding respondent takes issue with some of the fees petitioner’s counsel claims arguing that they were not in connection with this proceeding the items respondent takes issue with are as follows date claimed item conference with new client lengthy analysis of federal tax laws per relief under act csp program relief procedural circumstances draft of request for appeals_office conference hours dollar_figure dollar_figure dollar_figure - dollar_figure dollar_figure dollar_figure draft of request for appeals_office conference draft of request for appeals_office conference review and analysis of irs notice_of_determination of worker reclassification several conferences with client and her workers research of federal tax laws and numerous cases the issue for decision is whether these are recoverable as litigation fees sec_301_7430-4 proced admin regs provides that litigation costs include costs incurred in connection with the preparation and filing of a petition with the united_states tax_court or in connection with the commencement of any other court_proceeding two examples are provided in sec_301_7430-4 proced admin regs and we find aspects of the reasoning of each to be applicable here sec_301_7430-4 examples and proced admin regs provides 7we note that the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_727 expanded the period for which administrative costs are recoverable see sec_7430 although the examples have not been updated to reflect this change petitioner has requested only litigation costs thus the examples are applicable here example taxpayer a receives a notice_of_proposed_deficiency 30-day_letter a files a request for and is granted an appeals_office conference at the conference no agreement is reached on the tax matters at issue the internal_revenue_service then issues a notice_of_deficiency upon receiving the notice_of_deficiency a discontinues a's administrative efforts and files a petition with the tax_court a's costs incurred in connection with the preparation and filing of a petition with the tax_court are litigation costs and not reasonable_administrative_costs example assume the same facts as in example except that after a receives the notice_of_deficiency a recontacts appeals again a's costs incurred before the administrative_proceeding date the date of the notice_of_deficiency as set forth in sec_301_7430-3 are not reasonable_administrative_costs a's costs incurred in recontacting and working with appeals after the issuance of the notice_of_deficiency and up to and including the time of filing of the petition are reasonable_administrative_costs a's costs incurred in connection with the filing of a petition with the tax_court are not reasonable_administrative_costs because those costs are litigation costs it appears the date fees were not in connection with this court_proceeding however petitioner’s counsel’s review of the notice_of_determination was in connection with this proceeding since petitioner had to draft its petition in response to the conclusions contained therein see sec_301 c i example proced admin regs stated differently we believe that petitioner discontinued its administrative appeal efforts upon receipt of the notice_of_determination the examining agent made it clear that she would not forward this matter to the appeals_office until petitioner submitted a formal written protest petitioner did not file a formal written protest and respondent issued the notice_of_determination the record shows that after receiving the notice_of_determination petitioner’s counsel began to prepare its petition costs paid_or_incurred in connection with the preparation of the petition are litigation costs see sec_301_7430-4 examples and proced admin regs e conclusion to summarize we award petitioner litigation costs to the extent described herein in petitioner’s counsel’s detailed affidavit he claimed a total of dollar_figure hours worked however we found that of those hours were not in connection with this court_proceeding thus petitioner is entitled to attorney’s fees for dollar_figure hours at a rate of dollar_figure per hour totaling dollar_figure additionally petitioner is entitled to the dollar_figure of expenses it paid for court costs duplication costs and paralegal fees to reflect the foregoing an appropriate order and decision will be entered
